DETAILED ACTION
This office action is in response to the communication received on 01/04/2021 concerning application no. 14/906,945 filed on 01/22/2016.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 – 10, filed 01/04/2021, with respect to the rejection(s) of claim(s) 1, 3 – 7 and 11 – 20 under Wengler in view of Reddy in view of Peligrad have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peligrad in view of Reddy in view of Willaime et al. “Quantification of intra-tumour cell proliferation heterogeneity using imaging descriptors of 18F fluorothymidine-positron emission tomography.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3 – 7, 11 – 14 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peligrad (US 2011/0105892) in view of Reddy et al. (US 2012/0019245, herein Reddy) in view of Willaime et al. “Quantification of intra-tumour cell proliferation heterogeneity using imaging descriptors of 18F fluorothymidine-positron emission tomography” (herein Willaime) (all cited in the IDS 01/22/2016).
With regard to claim 1, Peligrad discloses a non-transitory computer readable medium having stored  thereon software instructions that, when executed by a processor of a programmable image processing system, 10, cause the programmable image processing system to perform steps comprising: obtaining magnetic resonance imaging (MRI) image data, spatial resolution data, of an area of interest; obtaining positron emission tomography (PET) image data, temporal resolution data, for a PET image of the area of interest, registering, 50, 122, the MRI image and the PET image to map respective locations in the MRI image and the PET image onto each other to represent the same location in a combined image, and estimating of a parametric map of the tissue (Abstract; Figs. 1 & 5; [0002, 0030, 0038, 0040, 0041, 0055, 0057]).  
Peligrad fails to disclose that the obtained MRI image data is acquired via amide proton transfer imaging or that the estimation is of tumor or tissue heterogeneity in the area of interest based on a measure of multimodal heterogeneity of jointly occurring image values of the registered amide proton transfer MRI image and the PET image.
Reddy teaches amide proton transfer magnetic resonance imaging [0008 & 0009].

A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of acquiring the MRI data using amide proton transfer imaging and that the estimation is of tumor or tissue heterogeneity in the area of interest based on a measure of multimodal heterogeneity of image values of the PET image.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Peligrad to acquiring the MRI data using amide proton transfer imaging as taught by Reddy and that the estimation is of tumor or tissue heterogeneity in the area of interest based on a measure of multimodal heterogeneity of image values of the PET image as taught by Willaime, since this allows study of different metabolites, including mapping pH changes in tissue and protein content in the brain and allows for evaluation of the range of textural feature values across tissue types, verification of the repeatability of image descriptors and exploration of associations with clinical response to chemotherapy. 
Further regarding claim 1, while Willaime applies the disclosed technique solely to the PET image, it would have been obvious to one of ordinary skill before the claimed invention was filed to apply the estimating techniques to the jointly occurring image values of the registered amide proton transfer MRI image and the PET image, given the known issues regarding resolution in the MRI and PET imaging arts and that applying the known techniques of Willaime would yield a reasonably predictable result.
claim 3, Peligrad in view of Reddy in view of Willaime discloses wherein image locations of the amide proton transfer MRI image are distinguished based on image values derived from the PET image at corresponding image locations of the PET image (Reddy: [0008 & 0009]) (Peligrad: [0030, 0038]).
Regarding claim 4, Peligrad in view of Reddy in view of Willaime discloses wherein the instructions further cause the programmable image processing system, 10, to assign combined classifications, morphological parameter information, to image locations and/or image areas in the amide proton transfer MRI image data and/or the PET image data based on joint occurrence of values, signal to noise ratios, derived from the amide proton transfer MRI image and the PET image for the image locations and/or image areas (Peligrad: [0002, 0045]) (Reddy: [0008 & 0009]).
	With regard to claim 5, Peligrad in view of Reddy in view of Willaime discloses wherein assigning the combined classifications comprises: assigning first classifications to the image locations and/or image areas, measuring temporal changes due to contrast uptake, based on the amide proton transfer MRI image data; assigning second classifications to the image locations and/or image areas, neovascular networks developed around tumor cores, based on the PET image data; assigning a further classification, diagnosis and/or therapy, based on a combination of the first and second classifications (Peligrad: [0039, 0044]) (Reddy: [0008 & 0009]).
	Regarding claim 6, Peligrad in view of Reddy in view of Willaime discloses wherein the instructions further cause the programmable image processing system, 10, to: select a region of interest image based on the image values derived from the PET image, region selected based on metabolic information; and compute a heterogeneity measure of the amide proton transfer MRI image selectively in the selected region of interest (Peligrad: [0002, 0044]) (Reddy: [0008 & 0009]) (Willaime: pg. 188, final paragraph of introduction; pg. 190, Table 2).
	With regard to claim 7, Peligrad in view of Reddy in view of Willaime discloses wherein the instructions further cause the programmable image processing system, 10, to select the region of interest based on a received user indication, user can select which image to view, on a display screen showing the PET image and/or based on threshold values for the PET image values, viewing volume fraction maps or time activity curves, derived from the PET image (Peligrad: [0051]) (Reddy: [0008 & 0009]).
Regarding claim 11, Peligrad discloses a PET-MRI imaging method, comprising obtaining magnetic resonance imaging (MRI) image data, spatial resolution data, of an area of interest; obtaining positron emission tomography (PET) image data, temporal resolution data, for a PET image of the area of interest, registering, 50, 122, the MRI image and the PET image to map respective locations in the MRI image and the PET image onto each other to represent the same location in a combined image, and estimating of a parametric map of the tissue (Abstract; Figs. 1 & 5; [0002, 0030, 0038, 0040, 0041, 0055, 0057]).
Peligrad fails to disclose that the obtained MRI image data is acquired via amide proton transfer imaging or that the estimation is of tumor or tissue heterogeneity in the area of interest based on a measure of multimodal heterogeneity of jointly occurring image values of the registered amide proton transfer MRI image and the PET image.
Reddy teaches amide proton transfer magnetic resonance imaging [0008 & 0009].

A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of acquiring the MRI data using amide proton transfer imaging and that the estimation is of tumor or tissue heterogeneity in the area of interest based on a measure of multimodal heterogeneity of image values of the PET image.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Peligrad to acquiring the MRI data using amide proton transfer imaging as taught by Reddy and that the estimation is of tumor or tissue heterogeneity in the area of interest based on a measure of multimodal heterogeneity of image values of the PET image as taught by Willaime, since this allows study of different metabolites, including mapping pH changes in tissue and protein content in the brain and allows for evaluation of the range of textural feature values across tissue types, verification of the repeatability of image descriptors and exploration of associations with clinical response to chemotherapy. 
Further regarding claim 11, while Willaime applies the disclosed technique solely to the PET image, it would have been obvious to one of ordinary skill before the claimed invention was filed to apply the estimating techniques to the jointly occurring image values of the registered amide proton transfer MRI image and the PET image, given the known issues regarding resolution in the MRI and PET imaging arts and that applying the known techniques of Willaime would yield a reasonably predictable result.
claim 12, Peligrad in view of Reddy in view of Willaime discloses performing respective amide proton transfer MRI scans of a subject at stages between steps of radiotherapy or chemotherapy of the subject, therapy monitoring; to obtain the amide proton transfer MRI images (Peligrad: [0029]) (Reddy: Fig. 31; [0008, 0009, 0160]) (Willaime: Abstract).
	Regarding claim 13, Peligrad in view of Reddy in view of Willaime discloses administering a PET tracer selected from the group of 18F-fluorothymidine (FLT), 11 C-methionine (MET) and 18F-fluorodeoxyglucoes (FDG), FDG, and combinations thereof to a subject; and performing a PET scan of a sample region, region of interest, in the subject to obtain the PET images (Willaime: Abstract) (Peligrad: Figs. 1 & 2; [0046, 0051]).
	With regard to claim(s) 14 and 16, Peligrad in view of Reddy in view of Willaime discloses wherein the PET image data comprises 18F-fluorothymidine (FLT) PET image data, 11C-methionine (MET PET) image data, or 18F-fluorodeoxyglucose (FDG) PET image data (Willaime: Abstract) (Peligrad: Figs. 1 & 2; [0046, 0051]).
	Regarding claim 17, Peligrad discloses an imaging system, 10, comprising: a magnetic resonance imaging (MRI) imaging system, 12, 14, 16, 18, 20, 22 and 24, for obtaining MRI image data by scanning a subject, spatial resolution data; a positron emission tomography (PET) imaging system, 30, 32, 34, 36, 38, 40 and 42, for obtaining PET image data by scanning the subject, temporal resolution data; and an image processor, 50, and a memory, 52, coupled to the MRI imaging system and the PET imaging system, the memory storing instructions that, when executed by the image processor, cause the image processor to perform steps comprising: Amendment and/or ResponseIn Reply to Office action of September 30, 2019 providing MRI images from the MRI image data obtained by the MRI imaging system; providing PET images from the PET image data obtained by the PET imaging system, 50, the MRI images and the PET images to map respective locations in the MRI images and the PET images onto each other to represent the same location in combined images and estimating of a parametric map of the tissue (Figs. 2a – 3 & 7; [0003, 0011, 0017, 0020, 0024, 0032 – 0045, 0052]).
Peligrad fails to disclose that the obtained MRI image data is acquired via amide proton transfer imaging or that the estimation is of tumor or tissue heterogeneity in the area of interest based on a measure of multimodal heterogeneity of jointly occurring image values of the registered amide proton transfer MRI image and the PET image.
Reddy teaches amide proton transfer magnetic resonance imaging [0008 & 0009].
Willaime teaches estimating tumor or tissue heterogeneity in the area of interest based on a measure of multimodal heterogeneity of image values of the PET image (Abstract; table 2, pg. 190).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of acquiring the MRI data using amide proton transfer imaging and that the estimation is of tumor or tissue heterogeneity in the area of interest based on a measure of multimodal heterogeneity of image values of the PET image.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Peligrad to acquiring the MRI data using amide proton transfer imaging as taught by Reddy and that the estimation is of tumor or tissue heterogeneity in the area of interest based on a measure of multimodal heterogeneity of image values of the PET image as taught by Willaime, since this allows study of different metabolites, including mapping pH changes in tissue and protein content in the brain and allows for evaluation of the range of 
Further regarding claim 17, while Willaime applies the disclosed technique solely to the PET image, it would have been obvious to one of ordinary skill before the claimed invention was filed to apply the estimating techniques to the jointly occurring image values of the registered amide proton transfer MRI image and the PET image, given the known issues regarding resolution in the MRI and PET imaging arts and that applying the known techniques of Willaime would yield a reasonably predictable result.
With regard to claim 18, Peligrad in view of Reddy in view of Willaime discloses wherein the amide proton transfer MRI imaging system scans the subject at stages, therapy monitoring, between steps of radiotherapy or chemotherapy of the subject (Peligrad: [0029]) (Reddy: Fig. 31; [0008, 0009, 0160]) (Willaime: Abstract).
	Regarding claim 19, Peligrad in view of Reddy in view of Willaime discloses wherein obtaining the PET image data comprises administering a PET tracer comprising at least one of 18F- fluorothymidine (FLT), 11C-methionine (MET) and 18F-fluorodeoxyglucose (FDG), and then performing a PET scan of the subject (Willaime: Abstract) (Peligrad: Figs. 1 & 2; [0046, 0047, 0051]).
	With regard to claim 20, Peligrad in view of Reddy in view of Willaime discloses wherein the amide proton transfer MRI imaging system obtains the MRI image data and the PET imaging system obtains the PET imaging data substantially simultaneously, MR and PET acquisitions are performed concurrently (Peligrad: [0038]).
claim 21, Peligrad in view of Reddy in view of Willaime discloses wherein colour rendition or contrast rendition the combined image are dependent on image values of each of the amide proton transfer MRI image data and the PET image data (Peligrad: [0038, 0047]).  Peligrad discloses that a combined MRI and PET contrast agent is relied upon to provide contrast for the different modalities and the data from each modality is combined in processor 50.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Peligrad (US 2011/0105892) in view of Reddy et al. (US 2012/0019245, herein Reddy) in view of Willaime et al. “Quantification of intra-tumour cell proliferation heterogeneity using imaging descriptors of 18F fluorothymidine-positron emission tomography” (herein Willaime) (Peligrad, Reddy and Willaime cited in the IDS 01/22/2016) in view of DeMan et al. (US 2007/0297656, herein DeMan) (cited in the action dated 02/26/2020).
Regarding claim 15, Peligrad in view of Reddy in view of Willaime fail to disclose wherein the instructions further cause the programmable image processing system further to up-sample the PET image data to make a number of PET image locations equal to a number of amide proton transfer MRI image locations.
 	DeMan teaches upsampling of lower resolution medical images prior to use in image reconstruction (Fig. 4; [0016, 0040, 0044]).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of upsampling of lower resolution medical images prior to use in image reconstruction.  Thus, it would have been obvious to a person having ordinary skill in the art 
The combination of references fails to explicitly disclose that the up-sampling results in the number of PET image locations being equal to the number of amide proton transfer image MRI locations.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for up-sampling results in the number of PET image locations to be equal to the number of amide proton transfer image MRI locations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges by routine experimentation involves only routine skill in the art.
Furthermore, the claimed relationship between PET image locations and MRI image locations appears to be discoverable by routine experimentation, there being a finite number of image locations in the data produced from each imaging modality, and would have been obvious to one of ordinary skill. Lacking further criticality or unexpected results, the system of Peligrad in view of Reddy in view of Willaime in view of DeMan is considered a suitable equivalent to the system claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harvey (US 8,938,280) is cited as directed to combined MRI and PET imaging but is not concerned with amide proton transfer imaging specifically.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793